Citation Nr: 1223054	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for bone island and pain, right hip.

2.  Entitlement to service connection for a right hip disorder, claimed as degenerative joint disease, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which denied service connection for an evaluation in excess of 10 percent for bone island and pain, right hip.  Thereafter, the claim was transferred to the Los Angeles, California, RO.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has a right hip disorder separate and apart from his service-connected right hip bone island with pain.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000) requires that VA notify the claimant of any information needed to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Review of the claims folder shows that, in the Veteran's original May 2006 claim, he applied for service connection for a bilateral hip condition.  Following a May 2006 VCAA notification letter, a second letter was sent in September 2006, which appeared to acknowledge his claim of entitlement to a left and right hip disorder, and informed him of the evidentiary requirements for establishing a service connection claim.  However, both letters also provided him with the evidentiary requirements for establishing a claim of entitlement to an increased rating, despite the fact that the Veteran (both prior to and subsequent to the September 2006 letter) submitted additional statements clearly indicating that he was not claiming entitlement to an increased rating for his service-connected right hip bone island and pain .   

Thereafter, the Veteran was afforded four (4) VA examinations.  The first examiner failed to provide a nexus opinion.  The second examiner opined that the Veteran's left hip degenerative joint disease (a.k.a., arthritis) was less likely than not the result of his service-connected right hip disorder.  The third examiner concluded that the Veteran's left hip degenerative joint disease was at least as likely as not related to his service-connected right hip disorder.  Thereafter, service connection was granted for degenerative joint disease of the left hip.  

The fourth examination was conducted in January 2012.  In its instructions to the examiner, the RO clearly noted the issue as entitlement to service connection for right hip arthritis and posed the following question: "Is any right hip arthritis due to the right femur bone island?"  Although, in his opinion, the VA examiner essentially concluded that the Veteran's right hip degenerative joint disease was not secondary to his service-connected right hip bone island with pain, the examiner was neither asked to, nor did he, provide an opinion as to whether the Veteran's right hip degenerative joint disease was the result of active duty service or some other service-connected disability (in an October 2008 letter, the Veteran claimed that he had a second right hip disability as a result of his service-connected right knee and Achilles tenoplasty disorders).  In this regard, the Board observes that, while the examination report itself shows a box checked next to a finding that states "[t]he claimed condition was less likely than not ... incurred in or caused by the claimed in-service injury, event, or illness," in his rationale, the examiner wrote "I would opine that it is highly unlikely that [the Veteran's] bone island is related to his hip arthritic changes."  As noted above, however, an opinion was not rendered as to whether the Veteran's right hip arthritis was the result of service or some other service-connected disorder.  Thereafter, in a May 2012 Supplemental Statement of the Case ("SSOC"), the RO again noted the issue as evaluation of bone island and pain, right hip, and continued the 10 percent disability rating based on range of motion and other examination findings.  However, despite previously noting that the Veteran's claim was one of entitlement to service connection for right hip arthritis, the service connection claim has never been fully adjudicated by the RO.  Rather, in the last line of the May 2012 SSOC, the RO noted only that "a separate compensable/non compensable evaluation due to arthritis of the right hip is not warranted as the VA examiner opined that the arthritis to your right hip is not related or secondary to your service connected bone island and pain, right hip."

Under the VCAA, VA's duty to assist also includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.  

Accordingly, the Board finds that a remand is necessary to allow the Veteran to undergo another examination to determine whether his right hip degenerative joint disease is either the direct result of active duty service, is a disorder presumptive to service, or is secondary to any of his other service-connected disabilities, to exclude his service-connected bone island and pain, right hip, for which an opinion has already been rendered.  See Bierman v. Brown, 6 Vet. App. 125, 129 (1994) (if an examination report does not contain sufficient detail, it's incumbent upon the rating Board to return the report as inadequate for evaluation purposes).  

The Board further notes that, although the Veteran was provided with VCAA notice concerning how to substantiate his claim of entitlement to service connection on a direct basis, it does not appear that he was provided with notice concerning how to substantiate his claim for service connection based on an already-service-connected disability or based on aggravation by an already-service-connected disability.  Accordingly, the Veteran should be provided with an updated VCAA notice letter.

In addition, as the Board observes that the most recent VA treatment reports of record are dated May 2006, an attempt should be made to obtain any treatment reports not of record since that time.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  

Finally, as neither the Veteran, nor his representative, have specifically requested that the claim that was incorrectly adjudicated as entitlement to an evaluation in excess of 10 for bone island and pain, right hip be withdrawn, a clarification of the Veteran's intent is needed.  See 38 C.F.R. § 20.204(b) (the request must include a statement that the appeal is withdrawn).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter (with a copy to his representative) asking whether he wishes to pursue or withdraw the claim for an evaluation in excess of 10 percent for bone island and pain, right hip.  The Veteran should be provided with a reasonable period of time to respond.

2.  The RO/AMC should send the Veteran an updated VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection based on an already-service-connected disability, as well as service connection based on aggravation by an already-service-connected disability.  The Veteran should be provided with a reasonable period of time to respond.

3.  The RO/AMC should obtain all VA treatment reports for treatment of any hip disorder since May 2006 that are not currently of record.  All records obtained must be associated with the claims folder.  Any negative reply must also be associated with the claims folder.

4.  Following completion of the aforementioned, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of his current right hip arthritis/degenerative joint disease.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of the symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered in his or her opinion.  

a.)  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that the Veteran's previously-diagnosed right hip arthritis/degenerative joint disease had its onset during service or is related to any incident of service.  

b.)  The examiner should also provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that any such disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected status-post right Achilles tenoplasty with loss of muscle substance and/or plantar fasciitis.  All opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

 If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


